Citation Nr: 0827884	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-19 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from January 1968 to August 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).  The veteran's claims file was 
subsequently transferred to the Atlanta, Georgia RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran in this case contends that his service-connected 
PTSD has worsened and that this decline warrants a 70 percent 
evaluation.  In the rating decision on appeal, the RO 
increased the evaluation to 50 percent, effective April 22, 
2005.  

The veteran's appeal was certified to this Board in July 
2007.  The veteran was informed at that time that he had 90 
days from the date of this letter or until the Board issued a 
decision, whichever came first, to submit additional evidence 
concerning his appeal.  The Board notes that the veteran 
subsequently submitted additional pertinent evidence in 
October 2007 regarding the issue on appeal.  The veteran, 
however, did not include an agency of original jurisdiction 
(AOJ) waiver which would have permitted the Board to review 
the evidence submitted by the veteran in the first instance.  
As such, the Board contacted him in July 2008 to inquire 
whether he wished to waive AOJ jurisdiction of the newly 
submitted evidence.  The veteran declined to waive initial 
AOJ consideration and requested that the case be remanded to 
the RO.  As such, the Board has no discretion but to remand 
this matter.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  Here, the Board finds that a new VA 
examination is warranted as he has not been afforded a VA 
examination since November 2005 and pertinent medical 
evidence bearing on his disability has been received since 
that time.  

The Board observes that in light of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the veteran was not provided with a duty-to-inform notice 
that complied with the Veterans Claims Assistance Act (VCAA).  
Thus, the RO should provide the veteran with complete VCAA 
notification.  The Board also notes that the veteran was not 
provided with information, pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006), about the type of evidence necessary 
to establish a disability rating and an effective date for 
the disabilities on appeal.  The RO should provide the 
veteran with such notification.

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Thus, VA must request all VA 
medical records pertaining to the veteran that are dated 
since October 2007.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  In particular, 
the veteran should be advised of the 
rating criteria for PTSD as seen in 38 
C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  The veteran should also be 
advised that he can submit evidence 
showing the worsening or increase in 
severity of his PTSD upon his employment 
and daily life.

The RO should also send a duty-to-inform 
notice to the veteran pursuant to Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  
The letter must provide information about 
the type of evidence necessary to 
establish a disability rating and an 
effective date for the disability on 
appeal.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated since October 2007.  The RO should 
also attempt to obtain any other evidence 
identified as relevant by the veteran 
provided that the veteran completes the 
required authorization forms.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his PTSD.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests should be performed.  The 
examiner should report all pertinent 
findings and estimate the veteran's Global 
Assessement of Functional (GAF) Scale 
score.  The examiner should set forth a 
complete rationale for all findings and 
conclusions in a legible report.

4.  The RO should reconsider the veteran's 
appeal.  If the benefit sought on appeal 
is not granted, the RO must issue a 
supplemental statement of the case and 
provide the veteran and his representative 
an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

